Title: To Benjamin Franklin from Sartine, 6 December 1779
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


A Versailles le 6. Xbre. 1779.
Les Arrangemens, Monsieur, que M. Le Duc de la Vauguyon Ambassadeur du roi en Hollande, doit prendre avec les Etats généraux, pour la libre Sortie du Texel, des Bâtimens François et Americains qui s’y trouvent rassemblés, pouvant exiger que les Prisonniers Anglois faits sur les navires Marchans, et actuellement à bord de la Fregate des Etats unis, l’alliance, soient remis à la Disposition de M. L’ambassadeur. Je vous serai très obligé de vouloir bien donner à M. Jones l’ordre de reverser ces prisonniers sur les fregates francoises, la Pallas et la Vengeance, aussitôt que M. le Duc de la Vauguyon en fera la Demande. Comme M. Le Comte de Vergennes doit expedier demain un Courier à la Haye, vous pourriez, Monsieur, m’adresser dans la Journée, l’ordre pour M. Jones, et je le ferai passer à M. L’ambassadeur qui en fera Usage suivant les Circonstances.

J’ai l’honneur d’etre avec une très parfaite consideration, Monsieur, Votre tres humble et tres obeissant Serviteur
(signé) De Sartine
P.S. S’il vous est possible, Monsieur, de m’envoyer l’ordre de M. Jones par le retour de mon Courier, Je vous en serai très obligé.
M. Franklin

